 



Exhibit 10.18
SYMANTEC CORPORATION
2004 EQUITY INCENTIVE PLAN
As Adopted by the Board on July 20, 2004
and as amended thereafter
     1. Purpose. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent, Subsidiaries and
Affiliates, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Stock Appreciation Rights,
Restricted Stock Units, and Restricted Stock Awards. Capitalized terms not
defined in the text are defined in Section 24.
     2. Shares Subject to the Plan.
     2.1 Number of Shares Available. Subject to Sections 2.2 and 18, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be fifty-eight million (58,000,000) Shares plus (i) the number of
shares of the Company’s Common Stock reserved under the Company’s 1996 Equity
Incentive Plan (the “Prior Plan”) that are not subject to outstanding awards
under the Prior Plan upon its termination, and (ii) the number of shares of
Common Stock that are released from, or reacquired by the Company from, awards
outstanding under the Prior Plan upon its termination. Any award other than an
Option or a SAR shall reduce the number of Shares available for issuance under
this Plan by two Shares. Subject to Sections 2.2 and 18, Shares that: (a) are
subject to issuance upon exercise of an Option but cease to be subject to such
Option for any reason other than exercise of such Option; (b) are subject to an
Award granted hereunder but are forfeited or are repurchased by the Company at
the original issue price; or (c) are subject to an Award that otherwise
terminates without Shares being issued; will again be available for grant and
issuance in connection with future Awards under this Plan. No more than ninety
million (90,000,000) Shares shall be issued as ISOs. At all times the Company
shall reserve and keep available a sufficient number of Shares as shall be
required to satisfy the requirements of all outstanding Options and Restricted
Stock Awards granted under this Plan and all other outstanding Awards granted
under this Plan.
     2.2 Adjustment of Shares. In the event that the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or there is a change in
the corporate structure (including, without limitation, a spin-off), then (a)
the number of Shares reserved for issuance under this Plan, (b) the Exercise
Prices of and number of Shares subject to outstanding Options, (c) the number of
Shares that may be granted pursuant to Sections 3 and 6 below, and (d) the
Purchase Price and number of Shares subject to other outstanding Awards,
including Restricted Stock Awards, will be proportionately adjusted, subject to
any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be replaced by a cash payment equal
to the Fair Market Value of such fraction of a Share or will be rounded up to
the nearest whole Share, as determined by the Committee.
     3. Eligibility. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors of the Company or any Parent, Subsidiary or Affiliate of the
Company; provided such consultants, contractors and advisors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction; and provided further, that unless otherwise
determined by the Board, non-employee directors shall receive Restricted Stock
Units only pursuant to the formula award provisions set forth in Section 6. No
person will be eligible to receive more than 2,000,000 Shares in any calendar
year under this Plan, pursuant to the grant of Awards hereunder, of which no
more than 400,000 Shares shall be covered by Awards of Restricted Stock and
Restricted Stock Units, other than new employees of the Company or of a Parent
or Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive up to a maximum of 3,000,000 Shares in the calendar year in
which they commence their employment, of which no more than 600,000 Shares shall
be covered by Awards of Restricted Stock and Restricted Stock Units. For
purposes of these limits, each Restricted Stock Unit settled in Shares (but not
those settled in cash), shall be deemed to cover one Share. A person may be
granted more than one Award under this Plan.

 



--------------------------------------------------------------------------------



 



     4. Administration.
     4.1 Committee Authority. This Plan will be administered by the Committee or
by the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, except as provided
in Section 6, the Committee will have full power to implement and carry out this
Plan. Without limitation, the Committee will have the authority to:
     (a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
     (b) prescribe, amend and rescind rules and regulations relating to this
Plan or any Award;
     (c) select persons to receive Awards;
     (d) determine the form and terms of Awards;
     (e) determine the number of Shares or other consideration subject to
Awards;
     (f) determine whether Awards will be granted singly, in combination with,
in tandem with, in replacement of, or as alternatives to, other Awards under
this Plan or any other incentive or compensation plan of the Company or any
Parent, Subsidiary or Affiliate of the Company;
     (g) grant waivers of Plan or Award conditions;
     (h) determine the vesting, exercisability and payment of Awards;
     (i) correct any defect, supply any omission or reconcile any inconsistency
in this Plan, any Award or any Award Agreement;
     (j) amend any option agreements executed in connection with this Plan;
     (k) determine whether an Award has been earned; and
     (l) make all other determinations necessary or advisable for the
administration of this Plan.
     4.2 Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. The
Committee may delegate to one or more officers of the Company the authority to
grant an Award under this Plan to Participants who are not Insiders of the
Company.
     4.3 Section 162(m) Requirements. If two or more members of the Board are
Outside Directors, the Committee will be comprised of at least two (2) members
of the Board, all of who are Outside Directors.
     5. Options. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
     5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.

2



--------------------------------------------------------------------------------



 



     5.2 Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.
     5.3 Exercise Period. Options will be exercisable within the times or upon
the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for the exercise of Options to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares as the Committee determines.
     5.4 Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted and may not be less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 10 of this Plan.
     5.5 Method of Exercise. Options may be exercised only by delivery to the
Company of a written stock option exercise agreement (the “Exercise Agreement”)
in a form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.
     5.6 Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:
     (a) If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options; provided however, that options granted to non-employee directors
pursuant to Section 6 shall remain exercisable for a period of seven (7) months
following the non-employee director’s termination as a director or consultant of
the Company or any Affiliate.
     (b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of Participant’s death or disability), then Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.
     5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

3



--------------------------------------------------------------------------------



 



     5.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Affiliate, Parent or
Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value of
Shares on the date of grant with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, then the
Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISOs and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
     5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that (a) any such action may not, without the written consent
of a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code;
and (b) notwithstanding anything to the contrary elsewhere in the Plan, the
Company will not reprice Options issued under the Plan by lowering the Exercise
Price of a previously granted Award, by canceling outstanding Options and
issuing replacements, or by otherwise replacing existing Options with substitute
Options with a lower Exercise Price, without prior approval of the Company’s
stockholders.
     5.10 No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
     6. Non-Employee Director Equity Awards. Each continuing non-employee
director shall receive an annual grant of RSUs having a Fair Market Value on the
date of grant equal to $180,000, and such RSU shall be granted on the first
business day following the Company’s first regular Board meeting of the
Company’s fiscal year. New non-employee directors shall be granted an initial
RSU having a Fair Market Value on the date of grant equal to $180,000 on the
first business day following such new non-employee director’s election to the
Board, prorated based on the number of days from such non-employee director’s
election to the Board to, and including, the Company’s first regular Board
meeting of the following fiscal year. RSUs granted pursuant to this Section 6
vest on the first anniversary following the date of grant, provided the
non-employee director serves on the Board on such vesting date, and shall be
settled within 30 days of vesting by distribution of Shares to the non-employee
director. Notwithstanding the foregoing, for the Company’s 2007 fiscal year,
each non-employee director shall be granted RSUs on the first business day
following the Company’s 2006 Annual Meeting of Stockholders with a Fair Market
Value on the date of grant equal to $180,000, and such RSUs shall vest on
April 1, 2007, provided the non-employee director serves on the Board on such
vesting date, and shall be settled within 30 days of vesting by distribution of
Shares to the non-employee director. The Committee may adopt policies regarding
retention of Shares upon exercise or settlement of Awards.
     7. Restricted Stock Awards. A Restricted Stock Award is an offer by the
Company to issue to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the Purchase Price, the restrictions to which the
Shares will be subject, and all other terms and conditions of the Restricted
Stock Award, subject to the following:
     7.1 Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by a written agreement (the “Restricted Stock
Purchase Agreement”), which will be in substantially a form (which need not be
the same for each Participant) that the Committee shall from time to time
approve, and will comply with and be subject to the terms and conditions of the
Plan. A Participant can accept a Restricted Stock Award only by signing and
delivering to the Company the Restricted Stock Purchase Agreement, and full
payment of the Purchase Price, within thirty (30) days from the date the
Restricted Stock Purchase Agreement was delivered to the Participant. If the
Participant does not accept the Restricted Stock Award in this manner within
thirty (30) days, then the offer of the Restricted Stock Award will terminate,
unless the Committee determines otherwise.

4



--------------------------------------------------------------------------------



 



     7.2 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee, and may be less than Fair Market Value (but not
less than the par value of the Shares) on the date the Restricted Stock Award is
granted, provided that the Exercise Price of any Restricted Stock Award to a Ten
Percent Stockholder will not be less than 110% of the Fair Market Value of the
Shares on the date of grant. Payment of the Purchase Price must be made in
accordance with Section 10 of this Plan and as permitted in the Restricted Stock
Purchase Agreement, and in accordance with any procedures established by the
Company.
     7.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to all restrictions, if any, that the Committee may impose. These
restrictions may be based on completion of a specified number of years of
service with the Company and/or upon completion of the performance goals as set
out in advance in the Participant’s Restricted Stock Purchase Agreement, which
shall be in such form and contain such provisions (which need not be the same
for each Participant) as the Committee shall from time to time approve, and
which will comply with and be subject to the terms and conditions of this Plan.
Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
     7.4 Termination During Performance Period. Restricted Stock Awards shall
cease to vest immediately if a Participant is Terminated during a Performance
Period for any reason, unless the Committee determines otherwise, and any
unvested Shares subject to such Restricted Stock Awards shall be subject to the
Company’s right to repurchase such Shares, as described in Section 14 of this
Plan, if and as set forth in the applicable Restricted Stock Purchase Agreement.
     8. Restricted Stock Units. A Restricted Stock Unit (or RSU) is an award
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). A RSU may be awarded for past
services already rendered to the Company, or any Affiliate, Parent or Subsidiary
of the Company pursuant to an Award Agreement (the “RSU Agreement”) that will be
in such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the
following:
     8.1 Terms of RSUs. RSUs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Affiliate, Parent or Subsidiary and/or individual performance factors
or upon such other criteria as the Committee may determine. The Committee will
determine all terms of each RSU including, without limitation: the number of
Shares subject to each RSU, the time or times during which each RSU may be
exercised, the consideration to be distributed on settlement, and the effect on
each RSU of its holder’s Termination. A RSU may be awarded upon satisfaction of
such performance goals as are set out in advance in the Participant’s individual
Award Agreement (the “Performance RSU Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. If the RSU is being earned upon the satisfaction of
performance goals pursuant to a Performance RSU Agreement, then the Committee
will: (a) determine the nature, length and starting date of any Performance
Period for each RSU; (b) select from among the Performance Factors to be used to
measure the performance, if any; and (c) determine the number of Shares deemed
subject to the RSU. Prior to settlement of any RSU earned upon the satisfaction
of performance goals pursuant to a Performance RSU Agreement, the Committee
shall determine the extent to which such RSU has been earned. Performance
Periods may overlap and Participants may participate simultaneously with respect
to RSUs that are subject to different Performance Periods and different
performance goals and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Committee. The Committee may adjust the performance goals applicable to
the RSUs to take into account changes in law and accounting or tax rules and to
make such adjustments as the Committee deems necessary or appropriate to reflect
the impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.
     8.2 Form and Timing of Settlement. The portion of a RSU being settled may
be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee may determine. Payment may be made in the
form of cash or whole Shares or a combination thereof, either in a lump sum
payment or in installments, all as the Committee will determine.

5



--------------------------------------------------------------------------------



 



     9. Stock Appreciation Rights. A Stock Appreciation Right (or SAR) is an
award that may be settled in cash, or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of settlement over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. A SAR may be awarded for past services already rendered to the Company,
or any Parent or Subsidiary of the Company pursuant to an Award Agreement (the
“SAR Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the following:
     9.1 Terms of SARs. SARs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Parent or Subsidiary and/or individual performance factors or upon such
other criteria as the Committee may determine. The Committee will determine all
terms of each SAR including, without limitation: the number of Shares deemed
subject to each SAR, the time or times during which each SAR may be settled, the
consideration to be distributed on settlement, and the effect on each SAR of its
holder’s Termination. The Exercise Price of a SAR will be determined by the
Committee when the SAR is granted and may not be less than 100% of the Fair
Market Value of the Shares on the date of grant. A SAR may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance SAR Agreement”) that
will be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. If the SAR is being earned upon the
satisfaction of performance goals pursuant to a Performance SAR Agreement, then
the Committee will: (a) determine the nature, length and starting date of any
Performance Period for each SAR; (b) select from among the Performance Factors
to be used to measure the performance, if any; and (c) determine the number of
Shares deemed subject to the SAR. Prior to settlement of any SAR earned upon the
satisfaction of performance goals pursuant to a Performance SAR Agreement, the
Committee shall determine the extent to which such SAR has been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to SARs that are subject to different Performance Periods and
different performance goals and other criteria. The number of Shares may be
fixed or may vary in accordance with such performance goals and criteria as may
be determined by the Committee. The Committee may adjust the performance goals
applicable to the SARs to take into account changes in law and accounting or tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships.
     9.2 Form and Timing of Settlement. The portion of a SAR being settled may
be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee may determine. Payment may be made in the
form of cash or whole Shares or a combination thereof, either in a lump sum
payment or in installments, all as the Committee will determine.
     10. Payment for Share Purchases. Payment for Shares purchased pursuant to
this Plan may be made in cash (by check) or, where expressly approved for the
Participant by the Committee and where permitted by law:
     (a) by cancellation of indebtedness of the Company to the Participant;
     (b) by surrender of shares that either: (1) have been owned by Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares); or
(2) were obtained by Participant in the public market;
     (c) by tender of a full recourse promissory note having such terms as may
be approved by the Committee and bearing interest at a rate sufficient to avoid
imputation of income under Sections 483 and 1274 of the Code; provided, however,
that Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares; provided, further, that the portion
of the Purchase Price equal to the par value of the Shares, if any, must be paid
in cash;
     (d) by waiver of compensation due or accrued to the Participant for
services rendered; provided, further, that the portion of the Purchase Price
equal to the par value of the Shares, if any, must be paid in cash;

6



--------------------------------------------------------------------------------



 



     (e) with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists:
     (1) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or
     (2) through a “margin” commitment from the Participant and an NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or
     (f) by any combination of the foregoing.
     11. Withholding Taxes.
     11.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
     11.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”). All elections by a Participant to have Shares withheld for
this purpose will be made in writing in a form acceptable to the Committee.
     12. Privileges of Stock Ownership; Voting and Dividends. No Participant
will have any of the rights of a stockholder with respect to any Shares until
the Shares are issued to the Participant. After Shares are issued to the
Participant, the Participant will be a stockholder and have all the rights of a
stockholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, that if such Shares are restricted stock, then any new, additional or
different securities the Participant may become entitled to receive with respect
to such Shares by virtue of a stock dividend, stock split or any other change in
the corporate or capital structure of the Company will be subject to the same
restrictions as the restricted stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s original Purchase
Price.
     13. Transferability. Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution or as consistent with the specific
Plan and Award Agreement provisions relating thereto. All Awards shall be
exercisable: (i) during the Participant’s lifetime, only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.
     14. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares that are not vested held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s original Exercise Price or Purchase Price, as
the case may be. All certificates for Shares or other securities delivered under
this Plan will be subject to such stock

7



--------------------------------------------------------------------------------



 



transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.
     15. Escrow; Pledge of Shares. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
     16. Exchange and Buyout of Awards. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. This Section shall not be construed to defeat
the approval requirements of Section 5.9 for any repricing of Options.
     17. Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.
     18. Corporate Transactions.
     18.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company (other than any stockholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) cease to own their shares or other equity interests
in the Company, (d) the sale of substantially all of the assets of the Company,
or (e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company
from or by the stockholders of the Company), any or all outstanding Awards may
be assumed, converted or replaced by the successor corporation (if any), which
assumption, conversion or replacement will be binding on all Participants, or
the successor corporation may substitute equivalent awards or provide
substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards);
provided that all formula Restricted Stock Unit grants, pursuant to Section 6
shall accelerate and be fully vested upon such merger, consolidation or

8



--------------------------------------------------------------------------------



 



corporate transaction and to the extent unexercised shall terminate upon such
merger, consolidation or corporate transaction. In the event such successor
corporation (if any) fails to assume or substitute Awards pursuant to a
transaction described in this Subsection 18.1, all such Awards will expire on
such transaction at such time and on such conditions as the Board shall
determine.
     18.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 18, in the event of
the occurrence of any transaction described in Section 18.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”
     18.3 Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
     19. No Obligation to Employ; Accelerated Expiration of Award for Harmful
Act. Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.
Notwithstanding anything to the contrary herein, if a Participant is Terminated
because of such Participant’s actual or alleged commitment of a criminal act or
an intentional tort and the Company (or an employee of the Company) is the
victim or object of such criminal act or intentional tort or such criminal act
or intentional tort results, in the reasonable opinion of the Company, in
liability, loss, damage or injury to the Company, then, at the Company’s
election, Participant’s Awards shall not be exercisable and shall expire upon
the Participant’s Termination Date. Termination by the Company based on a
Participant’s alleged commitment of a criminal act or an intentional tort shall
be based on a reasonable investigation of the facts and a determination by the
Company that a preponderance of the evidence discovered in such investigation
indicates that such Participant is guilty of such criminal act or intentional
tort.
     20. Adoption and Stockholder Approval. This Plan will become effective on
the date that it is adopted by the Board (the “Effective Date”). This Plan shall
be approved by the stockholders of the Company (excluding Shares issued pursuant
to this Plan), consistent with applicable laws, within twelve (12) months before
or after the Effective Date. Upon the Effective Date, the Board may grant Awards
pursuant to this Plan; provided, however, that: (a) no Option may be exercised
prior to initial stockholder approval of this Plan; (b) no Option granted
pursuant to an increase in the number of Shares subject to this Plan approved by
the Board will be exercised prior to the time such increase has been approved by
the stockholders of the Company; and (c) in the event that stockholder approval
of this Plan or any amendment increasing the number of Shares subject to this
Plan is not obtained, all Awards granted hereunder will be canceled, any Shares
issued pursuant to any Award will be canceled, and any purchase of Shares
hereunder will be rescinded.
     21. Term of Plan. Unless earlier terminated as provided herein, this Plan
will terminate ten (10) years from the date this Plan is adopted by the Board
or, if earlier, the date of stockholder approval.
     22. Amendment or Termination of Plan. The Board may at any time terminate
or amend this Plan in any respect, including without limitation amendment of
Section 6 of this Plan; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan to increase the
number of shares that may be issued under this Plan, change the designation of
employees or class of employees eligible for participation in this Plan or
materially modify a provision of the Plan.

9



--------------------------------------------------------------------------------



 



     23. Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
     24. Definitions. As used in this Plan, the following terms will have the
following meanings:
     “Affiliate” means any corporation that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.
     “Award” means any award under this Plan, including any Option, Stock
Appreciation Right, Restricted Stock Unit, or Restricted Stock Award.
     “Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee appointed by the Board to administer this
Plan, or if no such committee is appointed, the Board.
     “Company” means Symantec Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
     “Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.
     “Exercise Price” means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option, and in the case of a
Stock Appreciation Right the value specified on the date of grant that is
subtracted from the Fair Market Value when such Stock Appreciation Right is
settled.
     “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:
          (a) if such Common Stock is then quoted on the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market (collectively, the
“Nasdaq Market”), its closing price on the Nasdaq Market on the date of
determination as reported in The Wall Street Journal;
          (b) if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;
          (c) if such Common Stock is publicly traded but is not quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or
          (d) if none of the foregoing is applicable, by the Committee in good
faith.
     “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

10



--------------------------------------------------------------------------------



 



     “Outside Director” shall mean a person who satisfies the requirements of an
“outside director” as set forth in regulations promulgated under Section 162(m)
of the Code.
     “Option” means an award of an option to purchase Shares pursuant to
Section 5.
     “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if at the time of the granting of
an Award under this Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
     “Participant” means a person who receives an Award under this Plan.
     “Performance Factors” means the factors selected by the Committee from
among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
          (1) Net revenue and/or net revenue growth;
          (2) Earnings before income taxes and amortization and/or earnings
before income taxes and amortization growth;
          (3) Operating income and/or operating income growth;
          (4) Net income and/or net income growth;
          (5) Earnings per share and/or earnings per share growth;
          (6) Total stockholder return and/or total stockholder return growth;
          (7) Return on equity;
          (8) Operating cash flow return on income;
          (9) Adjusted operating cash flow return on income;
          (10) Economic value added; and
          (11) Individual business objectives.
     “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards.
     “Plan” means this Symantec Corporation 2004 Equity Incentive Plan, as
amended from time to time.
     “Purchase Price” means the price to be paid for Shares acquired under this
Plan pursuant to an Award other than an Option.
     “Restricted Stock Award” means an award of Shares pursuant to Section 7.
     “Restricted Stock Unit” or “RSU” means an award of Shares pursuant to
Section 8.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means shares of the Company’s Common Stock reserved for issuance
under this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.
     “Stock Appreciation Right” or “SAR” means an Award, granted pursuant to
Section 9.

11



--------------------------------------------------------------------------------



 



     “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting of
the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
     “Termination” or “Terminated” means, for purposes of this Plan with respect
to a Participant, that the Participant has for any reason ceased to provide
services as an employee, director, consultant, independent contractor or advisor
to the Company or a Parent, Subsidiary or Affiliate of the Company, except in
the case of sick leave, military leave, or any other leave of absence approved
by the Committee, provided that such leave is for a period of not more than
ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

12



--------------------------------------------------------------------------------



 



SYMANTEC CORPORATION
STOCK OPTION GRANT — TERMS AND CONDITIONS
     1. Grant of Option. Symantec Corporation, a Delaware corporation, (the
“Company”), hereby grants to the optionee named in the Stock Option Grant (the
“Optionee”) an option (this “Option”) to purchase the Total Number of Shares
Subject to Option set forth in the Stock Option Grant (the “Shares”) at the
Exercise Price Per Share set forth in the Stock Option Grant (the “Exercise
Price”), subject to all of the terms and conditions set forth in this Terms and
Conditions of Stock Option Grant and the Stock Option Grant (collectively, the
“Grant”) and in the Company’s 2004 Equity Incentive Plan (the “Plan”). If
designated as an incentive stock option in the Stock Option Grant, this Option
is intended to qualify as an “incentive stock option” (“ISO”) within the meaning
of Section 422 of the Internal Revenue Code of 1986 (the “Code”). If not so
designated, this Option shall be a nonqualified stock option (“NQSO”).
     2. Exercise Period of Option. Subject to the terms and conditions set forth
in this Grant and in the Plan, Optionee may exercise this Option in whole or in
part for any Vested Shares, as determined in accordance with Section 8 hereof;
provided, however, that this Option shall expire and terminate on the Expiration
Date set forth in the Stock Option Grant (the “Expiration Date”), or earlier, as
provided in Section 4 hereof, and must be exercised, if at all, on or before the
Expiration Date.
     3. Restrictions on Exercise. Exercise of this Option is subject to the
following limitations:
          (a) This Option may not be exercised unless such exercise is in
compliance with the Securities Act of 1933, as amended, and all applicable state
securities laws, as they are in effect on the date of exercise.
          (b) This Option may not be exercised until the Plan, or any required
increase in the number of shares authorized under the Plan, is approved by the
stockholders of the Company.
          (c) If Optionee is now or hereafter determined by the Company to be
(i) an officer of the Company subject to the reporting and other requirements
set forth in Section 16 of the Securities Exchange Act of 1934 and associated
regulations (a “Section 16 Officer”), and (ii) a senior vice president of the
Company, the exercise of this Option and/or sale of shares issued pursuant to an
exercise of this Option shall be subject to such conditions and/or restrictions
as may be established from time to time by the Company’s Board of Directors
(“Board”) or applicable committee of the Board.
     4. Termination of Option. Except as provided below in this Section, this
Option shall terminate and may not be exercised if Optionee ceases to provide
services as an employee, director, consultant, independent contractor or advisor
to the Company or a Parent, Subsidiary or Affiliate of the Company (each as
defined in the Plan), except in the case of sick leave, military leave, or any
other leave of absence approved by the committee appointed by the Board to
administer the Plan (the “Committee”) or by any person designated by the
Committee, provided that such leave is for a period of not more than ninety
days, or reinstatement upon the expiration of such leave is guaranteed by
contract or statute. The Committee or its designee will have sole discretion to
determine whether an Optionee has ceased to provide services and the effective
date on which the Optionee ceased to provide services (the “Termination Date”).
          (a) If Optionee ceases to provide services to the Company or any
Parent, Subsidiary or Affiliate of the Company for any reason except death or
disability, Optionee may exercise this Option to the extent (and only to the
extent) that it would have been exercisable upon the Termination Date, within
three months (seven months if granted to a non-employee director) after the
Termination Date, but in any event no later than the Expiration Date.

A-1



--------------------------------------------------------------------------------



 



          (b) If Optionee ceases to provide services to the Company or any
Parent, Subsidiary or Affiliate of the Company because of the death or
disability of Optionee, within the meaning of Section 22(e) (3) of the Code, (or
the Optionee dies within three months after the Optionee ceases to provide
services other than because of such Optionee’s death or disability) the Option
may be exercised to the extent (and only to the extent) that it would have been
exercisable by Optionee on the Termination Date, by Optionee (or the Optionee’s
legal representative) within twelve months after the Termination Date, but in
any event no later than the Expiration Date.
          (c) Notwithstanding anything to the contrary herein, if Optionee
ceases to provide services to the Company or any Parent, Subsidary or Affiliate
of the Company because of the Optionee’s actual or alleged commitment of a
criminal act or an intentional tort and the Company (or an employee of the
Company) is the victim or object of such criminal act or intentional tort or
such criminal act or intentional tort results, in the reasonable opinion of the
Company, in liability, loss, damage or injury to the Company, then, at the
Company’s election, this Option shall not be exercisable and shall terminate
upon the Optionee’s Termination Date. Termination by the Company based on
Optionee’s alleged commitment of a criminal act or an intentional tort shall be
based on a reasonable investigation of the facts and a determination by the
Company that a preponderance of the evidence discovered in such investigation
indicates that Optionee is guilty of such criminal act or intentional tort.
Nothing in this Grant or in the Plan shall confer on Optionee any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company, or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without cause.
     5. Manner of Exercise.
          (a) This Option shall be exercisable by delivery to the Company of an
executed written Notice of Intent to Exercise Stock Option in the form attached
hereto, or in such other form as may be approved by the Company (the “Exercise
Agreement”), which shall set forth Optionee’s election to exercise this Option,
the number of Shares being purchased, any restrictions imposed on the Shares and
such other representations and agreements regarding Optionee’s investment intent
and access to information as may be required by the Company to comply with
applicable securities laws.
          (b) Such Exercise Agreement shall be accompanied by full payment of
the Exercise Price for the Shares being purchased (i) in cash (by check);
(ii) by surrender of shares of Common Stock of the Company that have been owned
by the Optionee for more than six months (and which have been paid for within
the meaning of SEC Rule 144 and, if such shares were purchased from the Company
by use of a promissory note, such note has been fully paid with respect to such
shares) or were obtained by the Optionee in the open public market, having a
Fair Market Value (as defined in the Plan) equal to the Exercise Price of the
Option; (iii) by waiver of compensation due or accrued to Optionee for services
rendered; (iv) provided that a public market for the Company’s stock exists,
through a “same day sale” commitment from the Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; (v) provided that a public market for
the Company’s stock exists, through a “margin” commitment from the Optionee and
an NASD Dealer whereby the Optionee irrevocably elects to exercise the Option
and to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (vi) by any combination
of the foregoing where approved by the Committee, or its designee, in its sole
discretion.
          (c) Withholding Taxes. Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or make adequate provision for any
applicable federal or state withholding obligations of the Company.

A-2



--------------------------------------------------------------------------------



 



          (d) Issuance of Shares. Provided that such notice and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
cause the Shares to be issued in the name of Optionee or Optionee’s legal
representative or assignee.
     6. Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee pursuant to this Grant is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date which is two years after the Grant Date, or (2) the date
one year after exercise of the ISO with respect to which the Shares are to be
sold or disposed, the Optionee shall immediately notify the Company in writing
of such disposition. Optionee acknowledges and agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee from any such early disposition by payment in cash or
out of the current wages or other earnings payable to the Optionee.
     7. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the law of descent and distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, successors and
assigns of Optionee.
     8. Vesting Schedule. Shares that are vested pursuant to the vesting
schedule set forth in the Stock Option Grant are “Vested Shares” and exercisable
hereunder, provided that the Optionee provides services to the Company or a
Parent, Subsidiary or Affiliate of the Company on the First Vesting Date and on
each Succeeding Vesting Date thereafter.
     9. Compliance with Laws and Regulations. The exercise of this Option and
the issuance of Shares shall be subject to compliance by the Company and the
Optionee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange or national market
system on which the Company’s Common Stock may be listed at the time of such
issuance. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange or national market system on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer.
     10. Tax Consequences. Set forth below is a brief summary as of the date of
this Option of some of the federal and California tax consequences of exercise
of this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
          (a) Exercise of ISO. If this Option qualifies as an ISO, there will be
no regular federal income tax liability or California income tax liability upon
the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price will be
treated as a tax preference item for federal income tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise.
          (b) Exercise of Nonqualified Stock Option. If this Option does not
qualify as an ISO, there may be a regular federal income tax liability and a
state income tax liability upon the exercise of the Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. The Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.
          (c) Disposition of Shares. If the Shares are held for at least twelve
months after the date of the transfer of the Shares pursuant to the exercise of
this Option (and, if this Option qualifies as an ISO, are disposed of at least
two years after the Grant Date), any gain realized on disposition of the Shares
will be treated as long term capital gain for federal income tax purposes. If
Shares purchased under an ISO are disposed of within one

A-3



--------------------------------------------------------------------------------



 




year of exercise or within two years after the Grant Date, any gain realized on
such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price (provided that if the
disposition results in a tax-deductible loss, then the amount treated as
compensation income shall not exceed the amount realized on such disposition
over the Exercise Price).
     11. Interpretation. Any dispute regarding the interpretation hereof or of
the Plan shall be submitted by Optionee or the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and on Optionee.
     12. Governing Law. This Grant shall be governed by and construed in
accordance with the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within California. If any provision of this Grant is determined by a
court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
     13. Notices. Any notice required to be given or delivered to the Company
under the terms of this Grant shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated in the Stock Option Grant or to such other
address as such party may designate in writing from time to time to the Company.
All notices shall be deemed to have been given or delivered upon: personal
delivery; three days after deposit in the United States mail by certified or
registered mail (return receipt requested); one business day after deposit with
any return receipt express courier (prepaid); or one business day after
transmission by facsimile, rapifax or telecopier.
     14. Entire Agreement. The Plan and the Exercise Agreement are incorporated
in this Grant by reference. This Grant constitutes the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT I
NOTICE OF INTENT TO EXERCISE STOCK OPTION
SYMANTEC CORPORATION
20330 Stevens Creek Blvd.
Cupertino, CA 95014
DATE: __ __ \ __ __ \ __ __
PURSUANT to the Stock Option Grants (detailed below) granted to me by Symantec
Corporation (the “Company”), I hereby notify the company that I wish to exercise
my right to purchase shares of common stock as described in the table below. I
acknowledge that I have received, read and understood a copy of the Plan and the
Grant Agreement, and that such are incorporated herein by reference.



                                                      Taxes     Grant   Grant  
Option Type   Option Price   Number   Total   Due   Total Due to Number   Date  
(NQ or ISO)   Per Share   of Shares   Option Price   (NQ Only)   Symantec
 
                           
 
                           
 
                           
 
                           
 
          TOTALS                



     
___
  I do not wish to sell the shares at this time. Payment for these shares will
be made in a manner as defined in and allowed by the Plan and the Company.
Please deliver the shares to the following address:
 
   
 
   

o    I am not a Company Insider.
o    I am a Company Insider and have received pre-clearance approval from the
Legal Department of the Company.

     
 
   
Name
  Signature
 
     
Address
   

                     
Social Security Number:
  __ __ __ \__ __ \ __ __ __ __       Office Location:        
 
                   
 
                   
Daytime Telephone Number:
          Home Telephone Number:        
 
                   



Fax this form to the attention of “Stock Administration” in the Cupertino
office, not to your broker.
Stock Administration Fax Number: (408) 517-8118.

A-5



--------------------------------------------------------------------------------



 



SYMANTEC CORPORATION
FORM OF RSU AWARD AGREEMENT
RECITALS
A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Affiliates.
B. Participant is to render valuable services to the Company and/or its
Affiliates, and this RSU Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
rights in respect of Common Stock in the form of Restricted Stock Units (each, a
“RSU”).
C. All capitalized terms in this RSU Agreement shall have the meaning assigned
to them in Appendix A attached hereto. All undefined terms shall have the
meaning assigned to them in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
RSUs under the Plan. Each RSU represents the right to receive one share of
Common Stock on the vesting date of that RSU (each, a “Share”), subject to the
provisions of this RSU Agreement (including any Appendices hereto). The number
of shares of Common Stock subject to this Award, the applicable vesting schedule
for the RSUs and the Shares, the dates on which those vested Shares shall be
issued to Participant and the remaining terms and conditions governing this
Award shall be as set forth in this RSU Agreement.
1.   AWARD SUMMARY

     
Award Date and Number of Shares Subject to Award:
  As set forth in the Notice of Agreement.
 
   
Vesting Schedule:
  The Shares shall vest in four equal installments at a rate of 25% on each
Annual Vest Date, or, if applicable, pursuant to the schedule set forth on
Appendix B hereto.
 
   
 
  The Shares allocated to each applicable vesting date shall vest on that date
only if the employment of the Participant has not Terminated as of such date,
and no additional shares shall vest following the Participant’s Termination.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issuable as set forth in Paragraph 6. However, the
actual number of vested Shares to be issued will be subject to the provisions of
Paragraph 7 pursuant to which the applicable withholding taxes are to be
collected.

2. Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this RSU Agreement and the
Plan.
3. Cessation of Service. Should the Participant’s service to the Company or an
Affiliate be Terminated for any reason (whether or not in breach of local labor
laws) prior to vesting in one or more Shares subject to this Award, then the
RSUs covering such unvested Shares will be immediately thereafter cancelled, the
Participant shall cease to have any right or entitlement to receive any Shares
under those cancelled RSUs and the Participant’s right to receive RSUs and vest
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively

B-1



--------------------------------------------------------------------------------



 



providing service; in no event will the Participant’s service be extended by any
notice period mandated under local law (e.g., active service would not include a
period of “garden leave” or similar period pursuant to local law). The Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively providing service for purposes of the Plan.
4. Corporate Transaction.
a. In the event of a Corporate Transaction, any or all outstanding RSUs subject
to this RSU Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the RSUs).
b. In the event such successor corporation (if any) fails to assume this Award
or substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant
to a Corporate Transaction, this Award will expire on such transaction at such
time and on such conditions as the Board shall determine.
c. This RSU Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
5. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.
6. Issuance of Shares of Common Stock.
a. As soon as practicable following the applicable vesting date of any portion
of the RSU, the Company shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the applicable number of
underlying shares of Common Stock that so vested, subject, however, to the
provisions of Paragraph 7 pursuant to which the applicable withholding taxes are
to be collected. In no event shall the date of settlement be later than two and
one half (21/2) months after the later of (i) the end of the Company’s fiscal
year in which the applicable vesting date occurs or (ii) the end of the calendar
year in which the applicable vesting date occurs.
b. In no event shall fractional Shares be issued.
c. The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the RSUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the Tax Obligations (as defined below).
7. Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by (1) in the event the RSU is to be settled in
part in cash rather than settled in full in Shares, withholding from the cash to
be distributed to the Participant in settlement of this Award, (2) permitting
the Participant to enter into a “same day sale” commitment with a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Participant irrevocably elects to sell a portion of

B-2



--------------------------------------------------------------------------------



 



the Shares to be delivered under the Award to satisfy the applicable Tax
Obligations and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the proceeds necessary to satisfy the Tax Obligations directly
to the Company and/or its Affiliates, and (3) withholding Shares that are
otherwise to be issued and delivered to the Participant under this Award in
satisfaction of the Tax Obligations; provided, however, that the amount of the
Shares so withheld pursuant to alternative (3) shall not exceed the amount
necessary to satisfy the required Tax Obligations using the minimum statutory
withholding rates that are applicable to this kind of income. In addition, to
the extent this Award is not settled in cash, the Company is authorized to
satisfy any Tax Obligations by withholding for the Tax Obligations from wages
and other cash compensation payable to the Participant or by causing the
Participant to tender a cash payment to the Company if the Committee determines
in good faith at the time the Tax Obligations arises that withholding pursuant
to the foregoing alternatives (2) and (3) above are not in the best interest of
the Company or the Participant. In the event the Tax Obligations arises prior to
the delivery to the Participant of Common Stock or it is determined after the
delivery of Shares or other property that the amount of the Tax Obligations was
greater than the amount withheld by the Company and/or any Affiliate, the
Participant shall indemnify and hold the Company and its Affiliates harmless
from any failure by the Company and/or any Affiliate to withhold the proper
amount. The Company may refuse to deliver the Shares if the Participant fails to
comply with the Participant’s obligations in connection with the Tax Obligations
as described in this Paragraph 7.
8. Compliance with Laws and Regulations.
a. The issuance of shares of Common Stock pursuant to the RSU shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
b. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
9. Successors and Assigns. Except to the extent otherwise provided in this RSU
Agreement, the provisions of this RSU Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.
10. Notices. Any notice required to be given or delivered to the Company under
the terms of this RSU Agreement shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this RSU Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
11. Construction. This RSU Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this RSU Agreement shall be
conclusive and binding on all persons having an interest in the RSU.
12. Governing Law. The interpretation, performance and enforcement of this RSU
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
13. Excess Shares. If the Shares of Common Stock covered by this RSU Agreement
exceed, as of the date the RSU is granted, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then the Award
shall be void with respect to those excess Shares, unless stockholder approval
of an amendment sufficiently increasing the number of shares of Common Stock
issuable under the Plan is obtained in accordance with the provisions of the
Plan.

B-3



--------------------------------------------------------------------------------



 



14. Employment at Will. Nothing in this RSU Agreement or in the Plan shall
confer upon Participant any right to continue in the employment of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s service with the Company at any
time for any reason, with or without cause.
15. Severability. The provisions of this RSU Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, RSUs granted under
the Plan or future RSUs that may be granted under the Plan by electronic means
or to request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this RSU Agreement on this
___ date of                     , 200___.

                  SYMANTEC CORPORATION     
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Address:        
 
           
 
                PARTICIPANT    
 
           
 
  Signature:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           

B-5



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following definitions shall be in effect under the Agreement:
1. Agreement shall mean this RSU Agreement.
2. Annual Vest Date shall mean June 1 of each year, commencing with the first
June 1 following the date of grant, although if June 1 shall fall on a weekend
or U.S. trading holiday, the Annual Vest Date shall be the next business day
following June 1.
3. Award shall mean the award of RSUs made to the Participant pursuant to the
terms of this RSU Agreement.
4. Award Date shall mean the date the RSUs are awarded to Participant pursuant
to the RSU Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
5. Corporate Transaction shall mean

  (a)   a dissolution or liquidation of the Company,     (b)   a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants),     (c)   a merger in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges (or which owns or controls another corporation which
merges) with the Company in such merger) cease to own their shares or other
equity interests in the Company,     (d)   the sale of substantially all of the
assets of the Company, or     (e)   any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company from or by the stockholders of the Company)

6. Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.
7. Notice of Agreement shall mean such notice as provided by the Stock
Administration Department of the Company, or such other applicable department of
the Company, providing Participant with notice of the issuance of a RSU award
pursuant to the Plan and terms of this RSU Agreement.
8. Participant shall mean the person named in the Notice of Agreement relating
to the RSUs covered by this Agreement.
9. Plan shall mean the Company’s 2004 Equity Incentive Plan, as the same may be
amended from time to time.

B-6



--------------------------------------------------------------------------------



 




APPENDIX B
VESTING SCHEDULE

B-7



--------------------------------------------------------------------------------



 



APPENDIX C
ADDITIONAL PROVISIONS
1. Nature of the Grant. In signing this RSU Agreement, the Participant
acknowledges that:
     a. the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this RSU Agreement;
     b. the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;
     c. all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;
     d. the Participant’s participation in the Plan is voluntary;
     e. the Participant’s participation in the Plan will not create a right to
further employment with the Company or the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate Participant’s service at any time with or without cause;
     f. RSUs are an extraordinary item that do not constitute compensation of
any kind for services of any kind rendered to the Company or to the Employer,
and RSUs are outside the scope of the Participant’s employment contract, if any;
     g. RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
     h. in the event that Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company;
     i. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
     j. if the Participant receives Shares upon vesting, the value of such
Shares acquired on vesting of RSUs may increase or decrease in value; and
     k. in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
Termination of the Participant’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this RSU
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
2. Data Privacy Notice and Consent.
     a. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this RSU Agreement by and among, as applicable,
the Employer, the Company, its Parent, its Subsidiaries and its Affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

B-8



--------------------------------------------------------------------------------



 



     b. The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
     c. The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the RSUs may be deposited. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan. The Participant understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
3. Language. If the Participant has received this RSU Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

B-9



--------------------------------------------------------------------------------



 



SYMANTEC CORPORATION
RSU AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS
RECITALS
A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Affiliates.
B. Participant is to render valuable services to the Company and/or its
Affilaites, and this RSU Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
rights in respect of Common Stock in the form of Restricted Stock Units (each, a
“RSU”).
C. All capitalized terms in this RSU Agreement shall have the meaning assigned
to them in Appendix A attached hereto. All undefined terms shall have the
meaning assigned to them in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Restricted Stock Units. Subject to the terms set forth herein and in
the Notice of Agreement, the Company hereby awards to the Participant RSUs under
the Plan. Each RSU represents the right to receive one share of Common Stock
(each, a “Share”) on the vesting date of that RSU, subject to the provisions of
Paragraph 5. The number of shares of Common Stock subject to this Award, the
applicable vesting schedule for the RSUs and the Shares, the dates on which
those vested Shares shall be issued to Participant and the remaining terms and
conditions governing this Award shall be as set forth in this RSU Agreement.
AWARD SUMMARY

     
Award Date and Number of Shares Subject to Award:
  As set forth in the Notice of Agreement.
 
   
Vesting Schedule:
  All Shares shall vest on the earlier of (a) the vesting date set forth in the
Notice of Agreement, or (b) on the occurrence of a merger, consolidation or
“corporate transaction” (of the type described under Section 424(a) of the
Code), but only if Participant’s service has not Terminated prior to the
occurrence of such event.
 
   
Issuance Schedule
  The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 5. However, the actual number of vested Shares to be issued will be
subject to the provisions of Paragraph 5(b) pursuant to which any taxes required
to be withheld by the Company are to be collected.

2. Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this RSU Agreement and the
Plan.
3. Cessation of Service. Should the Participant’s service Terminate for any
reason prior to vesting in one or more Shares subject to this Award, then the
RSUs covering such unvested Shares will be immediately thereafter cancelled and
the Participant shall cease to have any right or entitlement to receive any
Shares under those cancelled RSUs.

C-1



--------------------------------------------------------------------------------



 



4. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.
5. Issuance of Shares of Common Stock.
a. Within thirty (30) days following the applicable vesting date of any portion
of the RSU, the Company shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the applicable number of
underlying shares of Common Stock that so vested, subject, however, to the
provisions of Paragraph 5(b) pursuant to which the applicable withholding taxes
are to be collected. In no event shall the date of settlement be later than two
and one half (21/2) months after the later of (i) the end of the Company’s
fiscal year in which the applicable vesting date occurs or (ii) the end of the
calendar year in which the applicable vesting date occurs.
b. The Participant hereby agrees to make adequate provision for any sums
required to satisfy the applicable federal, state, local and foreign employment
and income tax withholding obligations of the Company or any Affiliate that
arise in connection with this Award, to the extent such withholdings are
required by applicable law. Such applicable withholding shall occur on or before
the time the Participant receives a distribution of Common Stock or other
property pursuant to this Award, or at any time thereafter as reasonably
requested by the Company and/or any Affiliate. The Participant hereby authorizes
the Company, at its sole discretion, to satisfy any such withholding obligation
by (1) in the event the RSU is to be settled in part in cash rather than settled
in full in Shares, withholding from the cash to be distributed to the
Participant in settlement of this Award, (2) permitting the Participant to enter
into a “same day sale” commitment with a broker-dealer that is a member of the
National Association of Securities Dealers (an “NASD Dealer”) whereby the
Participant irrevocably elects to sell a portion of the Shares to be delivered
under the Award to satisfy the applicable tax withholdings and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the tax withholdings directly to the Company and/or its
Affiliates, and (3) withholding Shares of Common Stock that are otherwise to be
issued and delivered to the Participant under this Award in satisfaction of the
withholdings contemplated by this Paragraph 6(b); provided, however, that the
amount of the Shares so withheld pursuant to alternative (3) shall not exceed
the amount necessary to satisfy the required tax withholding obligations using
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to supplemental taxable income. In
addition, to the extent this Award is not settled in cash, the Company is
authorized to satisfy any withholding obligation by causing the Participant to
tender a cash payment to the Company if the Committee determines in good faith
at the time the withholding obligation arises that withholding pursuant to the
foregoing alternatives (2) and (3) are not in the best interest of the Company
or the Participant. In the event the obligation of the Company and/or any
Affiliate to withhold arises prior to the delivery to the Participant of Common
Stock or it is determined after the delivery of Shares that the amount of the
withholding obligation was greater than the amount withheld by the Company
and/or any Affiliate, the Participant shall indemnify and hold the Company and
its Affiliates harmless from any failure by the Company and/or any Affiliate to
withhold the proper amount.
c. In no event shall fractional shares be issued.
d. The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the RSUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the applicable withholding taxes.
6. Compliance with Laws and Regulations.
a. The issuance of shares of Common Stock pursuant to the RSU shall be subject
to compliance by the Company and Participant with all applicable requirements of
law relating thereto and with all applicable

C-2



--------------------------------------------------------------------------------



 



regulations of any securities exchange on which the Common Stock may be listed
for trading at the time of such issuance.
b. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
7. Successors and Assigns. Except to the extent otherwise provided in this RSU
Agreement, the provisions of this RSU Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.
8. Notices. Any notice required to be given or delivered to the Company under
the terms of this RSU Agreement shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this RSU Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
9. Construction. This RSU Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this RSU Agreement shall be
conclusive and binding on all persons having an interest in the RSU.
10. Governing Law. The interpretation, performance and enforcement of this RSU
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
11. Excess Shares. If the shares of Common Stock covered by this RSU Agreement
exceed, as of the date the RSU is granted, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then the Award
shall be void with respect to those excess Shares, unless stockholder approval
of an amendment sufficiently increasing the number of shares of Common Stock
issuable under the Plan is obtained in accordance with the provisions of the
Plan.
12. At Will Service. Nothing in this RSU Agreement or in the Plan shall confer
upon Participant any right to continue in the service of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.
13. Severability. The provisions of this RSU Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, RSUs granted under
the Plan or future RSUs that may be granted under the Plan by electronic means
or to request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

C-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this RSU Agreement on this
___ date of ___, 200___.

                  SYMANTEC CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Title:   Vice President, Finance and Chief Accounting Officer     
 
           
 
           
 
  Address:   20330 Stevens Creek Blvd.    
 
           
 
      Cupertino, CA 95014    
 
           
 
                PARTICIPANT    
 
           
 
  Signature:        
 
           
 
           
 
  Address:        
 
               
 
           

C-4



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following definitions shall be in effect under the Agreement:
1. Agreement shall mean this RSU Agreement.
2. Award shall mean the award of RSUs made to the Participant pursuant to the
terms of this RSU Agreement.
3. Award Date shall mean the date the RSUs are awarded to Participant pursuant
to the RSU Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
4. Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.
5. Notice of Agreement shall mean such notice as provided by the Stock
Administration Department of the Company, or such other applicable department of
the Company, providing Participant with notice of the issuance of a RSU award
pursuant to the Plan and terms of this RSU Agreement.
6. Participant shall mean the person named in the Notice of Agreement relating
to the RSUs covered by this Agreement.
7. Plan shall mean the Company’s 2004 Equity Incentive Plan, as the same may be
amended from time to time.

C-5